IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CARMEN ENTERPRISES, INC., AND              : No. 247 EAL 2018
BRUCE J. CHASAN,                           :
                                           :
                   Petitioners             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
MURPENTER, LLC, ROBERT DOUGLAS             :
CARPENTER, JR., KATHLEEN MURPHY,           :
ELY GOLDIN, FOX ROTHCHILD, LLP,            :
AND EDWARD J. DIDONATO,                    :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.